Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (US PGPUB 20070206937) in view of Kajihara et al. (US PGPUB 20100066812).
[Claim 1]
Kusaka teaches a light detecting device in which normal pixels (fig. 2, imaging pixels 310) and phase-difference detection pixels (focus detection pixels 311) are arranged on a semiconductor substrate (29), wherein an individual on-chip lens is formed for each of the normal pixels (microlens 10 in fig. 3 is formed on substrate 29 and is therefore an on-chip lens),
a shared on-chip lens is formed for a plurality of adjacent phase-difference detection pixels (Paragraph 68, figure 4, microlens 10, pixels 12 and 13 are formed),
the individual on-chip lens (Paragraph 67, fig. 3). Kusaka fails to teach that the individual on-chip lens is approximately rectangular in a plan view, and the shared on-chip lens is approximately hexagonal in the plan view. However Kajihara teaches that  the shape of each of lenses constituting the microlens array section is not limited to a circular shape, and may be any of various polygonal shapes such as a rectangular shape or a hexagonal shape. When a lens with a rectangular shape or a hexagonal shape is used, light use efficiency is improved, and in a microlens array section in which lenses with a rectangular shape or a hexagonal shape are aligned densely, a flat part existing between lenses with a circular shape does not exist between the lenses with a rectangular shape or a hexagonal shape, so there is an advantage that the influence of a light ray passing through the flat part between the lenses with a circular shape can be avoided (Paragraph 179).
	Therefore taking the combined teachings of Kusaka and Kajihara, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the individual on-chip lens is approximately rectangular in a plan view, and the shared on-chip lens is approximately hexagonal in the plan view so that the light use efficiency is improved, and in a microlens array section in which lenses with a rectangular shape or a hexagonal shape are aligned densely, a flat part existing between lenses with a circular shape does not exist between the lenses with a rectangular shape or a hexagonal shape, so there is an advantage that the influence of a light ray passing through the flat part between the lenses with a circular shape can be avoided.
[Claim 2]
Kusaka teaches wherein the normal pixels are configured to generate a pixel signal of an image (Paragraph 67, fig. 3).
[Claim 3]
Kusaka teaches, wherein the phase-difference detection pixels are configured to generate a pixel signal used in calculation of a phase-difference signal for controlling an image-surface phase difference auto-focus function (Paragraphs 66-69).
[Claim 4]
Kusaka teaches wherein the individual on-chip lens is configured to condense incident light to a photoelectric converter that generates a pixel signal of an image (see figs. 2 and 3 in which microlens 10 is condensing light from a broader area onto a narrower area of a pixel 11).
[Claim 5]
Kusaka teaches wherein the shared on-chip lens is configured to condense incident light to a photoelectric converter that generates a pixel signal used in calculation of a phase-difference signal (see fig. 4 in which microlens 10 is condensing light from a broader area onto a narrower area of a pixels 12 and 13).
 [Claim 8]
Kusaka teaches wherein the individual on-chip lens is smaller than the shared on-chip lens in the plan view (Paragraph 95).
[Claim 9]
Kusaka teaches respective photoelectric converters disposed below the individual on-chip lens and the shared on-chip lens (in figures 3 and 4, photoelectric converters 11-13 are below the microlens 10).
[Claims 10 and 17]
Kusaka in view of Kajihara fails to teach a color filter layer disposed between the on-chip lenses and the photoelectric converters. However Official Notice is taken that it is very well known to have a color filter layer disposed between the on-chip lenses and the photoelectric converters in order to have the light filtered by the color filter before it reaches the photoelectric converter thereby an appropriate color is generated like red, green and blue. Therefore taking the combined teachings of Kusaka and Kajihara, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a color filter layer disposed between the on-chip lenses and the photoelectric converters in order to have the light filtered by the color filter before it reaches the photoelectric converter thereby an appropriate color is generated like red, green and blue.
[Claim 14]
Kusaka teaches a light detecting device comprising:
a semiconductor substrate including normal photoelectric conversion regions (fig. 2, imaging pixel 11) and phase difference detection photoelectric conversion regions (12 and 13);
an individual on-chip lens (microlens 10) disposed above each of the normal photoelectric conversion regions (microlens 10 in fig. 3 is formed on substrate 29 and is therefore an on-chip lens); and a shared on-chip lens disposed above a plurality of adjacent phase-difference detection photoelectric conversion regions (Paragraph 68, figure 4, microlens 10, pixels 12 and 13 are formed). Kusaka fails to teach that the individual on-chip lens is approximately rectangular in a plan view, and the shared on-chip lens is approximately hexagonal in the plan view. However Kajihara teaches that  the shape of each of lenses constituting the microlens array section is not limited to a circular shape, and may be any of various polygonal shapes such as a rectangular shape or a hexagonal shape. When a lens with a rectangular shape or a hexagonal shape is used, light use efficiency is improved, and in a microlens array section in which lenses with a rectangular shape or a hexagonal shape are aligned densely, a flat part existing between lenses with a circular shape does not exist between the lenses with a rectangular shape or a hexagonal shape, so there is an advantage that the influence of a light ray passing through the flat part between the lenses with a circular shape can be avoided (Paragraph 179).
	Therefore taking the combined teachings of Kusaka and Kajihara, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the individual on-chip lens is approximately rectangular in a plan view, and the shared on-chip lens is approximately hexagonal in the plan view so that the light use efficiency is improved, and in a microlens array section in which lenses with a rectangular shape or a hexagonal shape are aligned densely, a flat part existing between lenses with a circular shape does not exist between the lenses with a rectangular shape or a hexagonal shape, so there is an advantage that the influence of a light ray passing through the flat part between the lenses with a circular shape can be avoided.
[Claim 15]
Kusaka teaches wherein the individual on-chip lens is smaller than the shared on-chip lens in the plan view (Paragraph 95).
[Claims 13 and 20]
Kusaka teaches a camera-equipped mobile apparatus comprising the light detecting device according to claim 1 or 14 (Paragraphs 53 and 54).
Claim(s) 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (US PGPUB 20070206937), Kajihara et al. (US PGPUB 20100066812) and further in view of Kim et al. (US PGPUB 20150062390).
[Claims 6, 7 and 16]
Kusaka in view of Kajihara fails to teach wherein each of the plurality of adjacent phase-difference detection pixels comprises a respective photoelectric converter and wherein the photoelectric converters of the plurality of adjacent phase-difference detection pixels are configured to receive light filtered to a first spectrum of green light. However Kim teaches in FIG. 8A and FIG. 8B, microlenses 176 that are formed with respect to general pixels, so that light incident from an exterior can be collected in all directions. In the case of pixels for phase difference detection, with respect to four pixels, green filters are formed and one microlens 177 for phase difference detection is formed, so that light incident from an exterior can be collected only in a specific direction (Paragraph 73). Therefore taking the combined teachings of Kusaka, Kajihara and Kim, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have each of the plurality of adjacent phase-difference detection pixels comprises a respective photoelectric converter and wherein the photoelectric converters of the plurality of adjacent phase-difference detection pixels are configured to receive light filtered to a first spectrum of green light in order that the light incident from an exterior can be collected only in a specific direction thereby having less distortion.
Claim(s) 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (US PGPUB 20070206937), Kajihara et al. (US PGPUB 20100066812) and further in view of Fujii et al. (US PGPUB 20100245656).
[Claims 11 and 18]
Kusaka in view of Kajihara fails to teach an inter-pixel light-shielding structure is provided between the normal pixel and the normal pixel and between the normal pixel and the phase-difference detection pixel an inter-pixel light-shielding structure is also provided between the phase-difference detection pixel and the phase-difference detection pixel. However Fujii teaches in the AF line Lf, as depicted in FIGS. 8 and 9, every other opening OP (FIG. 7) of the first metal 41 formed in the normal-pixel line Ln is light-shielded by a first metal 44. In other words, in order to bring adjacent AF pixel pairs 11f closest to each other to increase accuracy of the phase difference AF, the light-shielding portions LS, each being provided between adjacent microlenses ML in the AF line Lf, are arranged with a space equal to a space of every other pixel in the arrangement of the normal pixels 110 disposed in the horizontal direction in the normal-pixel line Ln. Specifically, a portion OQ (FIG. 8) where the opening OP is formed in the arrangement of the normal pixels 110 depicted in FIG. 7 is blocked by the first metal 44, on which a black color filter (black filter) Fb is disposed every other pixel (Paragraph 105).
Therefore taking the combined teachings of Kusaka, Kajihara and Fujii, it would be obvious to one skilled in the art to have been motivated before the effective filing date of the invention to have been motivated to provide between the normal pixel and the normal pixel and between the
normal pixel and the phase-difference detection pixel an inter-pixel light-shielding structure is
also provided between the phase-difference detection pixel and the phase-difference detection
pixel in order to suppress ghost flares thereby generating an image with better quality.
Claim(s) 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (US PGPUB 20070206937), Kajihara et al. (US PGPUB 20100066812) and further in view of Fujiki (JP Patent # 2011049472).
[Claims 12 and 19]
Kusaka in view of Kajihara fails to teach wherein a dummy light condensing element disposed above at least one of the photoelectric converters. However Fujiki teaches dummy microlenses 21 are provided in gap portions formed in the periphery of a second microlens L2 and of a third microlens L3. Since each of the dummy microlenses 21 serves as a stopper for impeding extension of a microlens L1 toward its radial direction in forming thereof, the microlens L1 is formed in a shape originally desired. Therefore, the light incident on a portion outer than the shape originally desired does not converge on a photodiode PD, and as a result, it is possible to prevent increase of the amount of the light received by the pixels adjacent to the dummy microlenses 21 (Abstract).
Therefore taking the combined teachings of Kusaka, Kajihara and Fujiki, it would be obvious to
one skilled in the art to have been motivated before the effective filing date of the invention to
have been motivated to a dummy light condensing element disposed above at least one of the photoelectric converters so that it is possible to prevent increase of the amount of the light received by the pixels adjacent to the dummy microlenses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696